Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of the respective parties:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or price at the time of exportation of the involved earthenware figures at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:
Invoiced unit prices, plus 16%%, plus cost of boxes as invoiced.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for merchandise such or similar to the merchandise herein involved at the time of exportation thereof.
IT IS EURTHER AGREED that this case may be submitted for decision on the foregoing stipulation.
*500On tlie agreed facts, I find that the foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the earthenware figures involved herein, and that such value is the invoiced unit prices, plus 16% per centum, plus cost of boxes, as invoiced.
Judgment will be rendered accordingly.